DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/16/21.  Claims 10 and 14 were amended; claims 1, 5-9, and 11-13 were cancelled.  Claims 2-4, 10, and 14 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.

Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 12/16/21, with respect to the rejections of claims 2-4, 10, and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2-4, 10, and 14 under 35 U.S.C. 112(b) have been withdrawn.  
Applicant’s arguments, see page 5 of Remarks, filed 12/16/21, with respect to the rejections of claims 7 and 12 under 35 U.S.C. 102(a)(1) in view of Kim (US Pat. 

Allowable Subject Matter
Claims 2-4, 10, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2-4, 10, and 14,
As persuasively argued by Applicant in page 6 of Remarks filed 12/16/21, the newly amended claim set overcomes the rejections of claims 2-4, 10, and 14 under 35 U.S.C. 112(b) and are therefore now in condition for allowance.  The closest prior art reference, US Pat. 5,590,552 to Kim (“Kim”), discloses:
A clothes processing apparatus, comprising: 
a cabinet (1); 
a tub comprising: 
a tub body (2) provided inside the cabinet and configured to accommodate water therein; and 
a tub cover (11) coupled to the tub body; 
a drum (4) rotatably provided inside the tub and configured to accommodate laundry therein; 
a driving unit (3) including a rotating shaft (3a) for rotating the drum through the tub body [Fig. 2; col. 1, lines 16-42]; and 

first cleaning nozzles (24a) capable of spraying water toward an inner wall of the drum to eliminate soap suds, and 
second cleaning nozzles (24b) provided closer to the tub body than the first cleaning nozzles and capable of spraying water toward the inner wall of the tub body [Fig. 2-4; col. 3, lines 36-39].
Kim does not teach that said first cleaning nozzles (24a) are configured to spray water towards an outer wall of the drum as defined by claim 14 in combination with the second cleaning nozzles provided closer to the tub body than the first cleaning nozzles and capable of spraying water toward the inner wall of the tub body.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of independent claim 14.  For at least the above reasons, independent claim 14 (and therefore dependent claims 2-4 and 10) are in condition for allowance.
	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art references made of record and not relied upon that are considered pertinent to applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711